360 F.2d 611
Louis GOLDING, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 10287.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1966.
Decided May 3, 1966.

Louis Golding, appellant, pro se.
H. Marshall Simpson, Asst. U. S. Atty. (William H. Murdock, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BOREMAN, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM:


1
This claimant for Social Security benefits appeals from an adverse determination that he had not established coverage under the Act during the relevant period. Since the record is devoid of any substantial evidence controverting the presumption which naturally derives from the absence of any record of self-employed earnings, the administrative determination and its affirmance by the District Court seem plainly correct.


2
Affirmed.